Citation Nr: 1726627	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  11-30 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for an acquired psychiatric disorder, diagnosed as depression and anxiety, claimed as secondary to service-connected tinnitus, left ear hearing loss, and right ear otosclerosis.

2.  Entitlement to service connection for an acquired psychiatric disorder, diagnosed as depression and anxiety, claimed as secondary to service-connected tinnitus, left ear hearing loss, and right ear otosclerosis.

3.  Entitlement to an initial compensable rating for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Teague, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, was a member of the United States Navy from April 1986 to April 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Cleveland, Ohio, Regional Office (RO) which, in pertinent part, granted service connection for left ear hearing loss and denied service connection for depression.  This appeal was processed using both the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future review of this case should take into consideration the existence of this electronic record.

In February 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the Veteran's electronic claims file.

The AOJ most recently furnished the Veteran and his representative with an SSOC issued in June 2016, which considered the evidence of record at that time for both claims on appeal.  However, in February 2017 and April 2017 additional private medical records were associated with the record.  However, the Veteran has waived review of all evidence submitted since the SSOC.  Thus, the Board may proceed with appellate review.

The Board notes that the Veteran recently filed a Notice of Disagreement with a March 2017 rating decision concerning the effective date of the irritable bowel syndrome.  The filing of an NOD normally places a matter into appellate status, requiring the Board to remand for issuance of a statement of the case (SOC). See Manlincon v. West, 12 Vet. App. 238 (1999).  However, the AOJ has since responded to the Veteran's NOD by inquiring as to the process by which the Veteran wished to resolve his appeal. The Veteran responded in May 2017.  The Board thereby declines to take appellate jurisdiction over the effective date issue at this time as it is clear the AOJ is processing the appeal and will issue a SOC promptly, thereby allowing the Veteran the opportunity to perfect the appeal if he so desires. See 38 C.F.R. §§ 3.103 (f), 20.200 (2014). The matter is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9 (b) (2014).


FINDINGS OF FACT

1.  In a February 2005 rating decision, the Veteran's service connection claim for depression was denied.  He did not perfect an appeal regarding this determination. 

2.  Evidence received since the February 2005 rating decision is new and material regarding the issue of service connection for depression, as it contains evidence not previously considered that has some tendency to establish a current diagnosis of depression.

3.  Resolving all doubt in the Veteran's favor, the currently diagnosed acquired psychiatric disorder, diagnosed as depression and anxiety, secondary to the Veteran's service-connected tinnitus, left ear hearing loss, and right ear otosclerosis.

4.  The Veteran's audiometric results, as mechanically applied to the ratings schedule under Table VII in 38 C.F.R. § 4.85, DC 6100, do not support a compensable rating for left ear hearing loss disability.



CONCLUSIONS OF LAW

1.  The February 2005 rating decision that denied service connection for depression is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

2.  The criteria for reopening the Veteran's previously denied claim of service connection for depression have been met.  38 U.S.C.A. § 5108 (West 2014); 
38 C.F.R. § 3.156 (2016).
 
3.  The criteria to establish service connection for an acquired psychiatric disorder, diagnosed as depression and anxiety, secondary to service-connected tinnitus, left ear hearing loss, and right ear otosclerosis, are met.  38 U.S.C.A.
§§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

4.  The criteria for a compensable disability evaluation for service-connected left ear hearing loss have not been met or more nearly approximated.  38 U.S.C.A. 
§§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 3.385, 4.3, Diagnostic Code, 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The claim for service connection an acquired psychiatric disorder, diagnosed as depression and anxiety, secondary to service-connected tinnitus, left ear hearing loss, and right ear otosclerosis has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome adjudicated herein (service connection for an acquired psychiatric disorder, diagnosed as depression and anxiety), no conceivable prejudice to the Veteran could result from this decision and further explanation of how VA has fulfilled the duties to notify and assist is not necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Next, the Veteran's claim for an initial compensable rating for left ear hearing loss concerns the proper disability ratings to be assigned to the service-connected left ear hearing disability and arises from his disagreement with the initial disability rating assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice for the claims on appeal is needed under VCAA.

II. New and Material Evidence

The Veteran contends that his current acquired psychiatric disorder, diagnosed as depression and anxiety, is caused by his service-connected tinnitus, left ear hearing loss, and right ear otosclerosis.  The Veteran was previously denied service connection for depression in a February 2005 rating decision.  During the pendency of this appeal, the Veteran has been diagnosed with both depression and anxiety, as such, the claim has been reclassified as entitlement to service connection for an acquired psychiatric disorder, diagnosed as depression and anxiety. 

Generally, a claim which has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c), (d)(3); 38 C.F.R. § 20.1103.  If "new and material" evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  "[N]ew evidence" means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial.  38 C.F.R. § 3.156(a).  Materiality has two components, first, that the new evidence pertains to the reason(s) for the prior final denial, and second, that the new evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When making a determination whether the submitted evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim, applying concepts derived from the duty to assist.  Id. at 118.

The Veteran seeks to reopen the previously denied claim of service connection for depression.  The claim, initially filed in August 2004, was originally denied in a February 2005 rating decision.  The Veteran did not initiate an appeal of the decision denying service connection for depression, and he also did not submit any new and material evidence with respect to this claim within the applicable one-year period.  See 38 C.F.R. § 3.156(b); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  As such, the decision (denying service connection for depression) became final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103. 

In the February 2005 rating decision, the RO denied service connection for depression on the basis that the Veteran did not have a diagnosis of depression.  The pertinent evidence of record at the time of the February 2005 rating decision included the Veteran's claim, VA treatment records, and service treatment records.

Since the February 2005 rating decision, additional evidence has been received in the form of lay statements from the Veteran, private treatment records, and VA treatment records.  The lay statements, private treatment records, and VA treatment records are new because they have not been previously submitted.

This evidence is also material because it pertains to the basis for the prior denial, that is, that the Veteran did not have a diagnosis of depression, and raises a reasonable possibility of substantiating the claim.  Specifically, the October 2009 VA examiner diagnosed the Veteran with depression.  For these reasons, the Board finds that new and material evidence has been received to reopen service connection for depression.  See 38 C.F.R. § 3.156(a).

When making determinations as to whether new and material evidence has been presented, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); Duran v. Brown, 7 Vet. App. 216 (1995).  This new evidence raises a reasonable possibility of substantiating the claim; thus, this evidence is new and material and the requirements to reopen the claim under 38 C.F.R. § 3.156(a) have been satisfied.

Accordingly, the Board has determined that new and material evidence has been received to reopen service connection for depression. 

III. Service Connection for an Acquired Psychiatric Disorder

The Veterans contends his currently diagnosed depression and anxiety are the result of his service-connected tinnitus, left ear hearing loss, and right ear otosclerosis.  Specifically, the Veteran stated his service-connected disabilities cause difficulties in professional and social settings, which contributes to an increase his depression and anxiety.  For the reasons that follow, and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for an acquired psychiatric disorder, currently diagnosed as depression and anxiety is warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310 (a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See  38 C.F.R. 
§ 3.310 (a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  To prevail on the theory of secondary service causation, generally, the record must show (1) medical evidence of a current disability, (2) a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board must assess the credibility and weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996).

As addressed above, in March 2009, the Veteran filed to reopen the claim for service connection for depression, claimed as secondary to service-connected tinnitus, left ear hearing loss, and right ear otosclerosis.  The claims has been reopened and its merits can now be addressed.

As part of his March 2009 claim, the Veteran submitted a January 2005 letter from his private treating physician.  In the letter, Dr. T.S. opined that the Veteran's depression was related at least to a certain degree to the service-connected tinnitus, left ear hearing loss, and right ear otosclerosis.

In October 2009, the Veteran underwent a VA examination to determine the etiology of any mental health conditions.  The VA examiner diagnosed the Veteran with depressive disorder, not otherwise specified.  The VA examiner opined that he Veteran's service-connected tinnitus, left ear hearing loss, and right ear otosclerosis, likely impacted his depression.  Th examiner explained that the Veteran reported anxiety and discomfort during meetings at work due to hearing problems and having been embarrassed by answering questions that had not been posed or other forms of miscommunication due to his hearing.  He further developed some avoidance of meetings for this reason.  The examiner indicated the hearing loss was not the sole cause of the depressive disorder.

In January 2017, the Veteran submitted a completed Mental Disorder Disability Benefits Questionnaire.  The signing physician diagnosed the Veteran with anxiety, but did not provide an opinion or rationale on the etiology of the diagnosis.

There can be no doubt that further medical inquiry could be undertaken with a view towards development of the claim.  Specifically, the Board could seek further examination to clarify and definitively opine on the etiology of any current psychiatric conditions.  However, under the law, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  Here there are two medical opinions of record, both of which attribute the psychiatric condition, at least in part, to the service-connected hearing loss and tinnitus.  The private physician did not provide a complete rationale of the conclusion reached.  The examiner included a rationale but also indicated it was less likely the hearing disabilities were the sole cause of the psychiatric condition.  Although the hearing disabilities are not the sole cause of the condition, the law does not require it to be the sole cause.  Rather, it needs to be at least as likely as not the cause.  The Board finds that resolving reasonable doubt in the Veteran's favor, it is at least as likely as not that the acquired psychiatric disorder was caused by the hearing loss and tinnitus.  Therefore, service connection for an acquired psychiatric disorder, diagnosed as depression and anxiety, claimed is warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

IV. Increased Rating for Left Ear Hearing Loss

By way of history the record reflects the Veteran was initially granted service connection for otosclerosis of the right ear with hearing loss in a February 2005 rating decision.  That rating decision assigned a noncompensable evaluation effective August 16, 2004 pursuant to Diagnostic Codes 6100-6202.  The Veteran did not appeal that rating decision.  In 2009 the Veteran applied for service connection for left ear hearing loss.  Service connection for hearing loss of the left ear was granted in a March 2010 rating decision.  This rating decision reflected the condition was assigned a noncompensable rating  under Diagnostic Code 6100 effective March 3, 2009.  The Veteran disagrees with that decision and contends his service-connected left ear hearing loss is more severe than is indicated by the currently assigned 0 percent.  

Where the evaluation of hearing loss is at issue, an examination for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. 
§ 4.85(a).

A rating for hearing loss is determined by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by a controlled speech discrimination test (Maryland CNC) and the average hearing threshold, as measured by puretone audiometric tests at the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  The rating schedule establishes 11 auditory acuity levels designated from Level I, for essentially normal hearing acuity, through level XI for profound deafness.  An examination for hearing impairment for VA purposes must be conducted by a State-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a). 

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination) is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone average intersect.  38 C.F.R. § 4.85(b).  The puretone threshold average is the sum of the puretone thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 4.  This average is used in all cases to determine the Roman numeral designation for hearing impairment.  38 C.F.R. § 4.85(d).

In addition, 38 C.F.R. § 4.86 applies to exceptional patterns of hearing impairment.  Under its provisions, when the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman Numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  When the pure tone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher numeral.  38 C.F.R. § 4.86 (2016).

During the appeal period, the Veteran underwent audiology examinations in August 2009, June 2016, January 2017, and February 2017.  

In August 2009, the puretone threshold were as follows.  



HERTZ




1000
2000
3000
4000
Average
RIGHT
5
5
10
15
8.75
LEFT
80
55
55
75
66.25

Speech recognition was 96 percent in the right ear and 100 percent in the left ear.

The Veteran's left ear hearing loss presents an exceptional pattern of hearing impairment as contemplated under 38 C.F.R. § 4.86.  Therefore, Table VI and Table VIA were reviewed, with table VIA presenting the numeral most favorable to the Veteran, a V.  

The Veteran's right hearing loss ear does not meet the exceptional pattern of hearing impairment as contemplated under 38 C.F.R. § 4.86, therefore, the pure tone threshold average and speech audiometry results were used and applied to Table VI, yielding a I.

Applying these results to the Table VII chart (with the left ear being the "poorer" ear), a level I for the right ear, combined with a level V for the left ear, results in a noncompensable evaluation.

During the June 2016 VA audiology examination audiometric testing was conducted, and pure tone thresholds, in decibels, were as follows:



HERTZ




1000
2000
3000
4000
Average
RIGHT
10
15
15
20
15
LEFT
100
60
55
75
72.5

The Average threshold was 15 Hz in the Veteran's right ear and 73 Hz in the left year.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 80 percent in the left ear.

The Veteran's left ear hearing loss presents an exceptional pattern of hearing impairment as contemplated under 38 C.F.R. § 4.86.  Therefore, Table VI and Table VIA were reviewed, with table VIA presenting the numeral most favorable to the Veteran, a VI.  

The Veteran's right hearing loss ear does not meet the exceptional pattern of hearing impairment as contemplated under 38 C.F.R. § 4.86, therefore, the pure tone threshold average and speech audiometry results were used and applied to Table VI, yielding a I.

Applying these results to the Table VII chart (with the left ear being the "poorer" ear), a level I for the right ear, combined with a level VI for the left ear, results in a noncompensable evaluation.

In January 2017 private treatment record, the puretone threshold were as follows.  





HERTZ




1000
2000
3000
4000
Average
RIGHT
5
0
10
20
8.75
LEFT
70
45
60
75
62.5

The private physician indicated the CNC word list was used and the speech discrimination score was 92 in the left and 100 in the right. 

The Veteran's left ear hearing loss presents an exceptional pattern of hearing impairment as contemplated under 38 C.F.R. § 4.86.  Therefore, Table VI and Table VIA were reviewed, with table VIA presenting the numeral most favorable to the Veteran, a V.  

The Veteran's right hearing loss ear does not meet the exceptional pattern of hearing impairment as contemplated under 38 C.F.R. § 4.86, therefore, the pure tone threshold average and speech audiometry results were used and applied to Table VI, yielding a I.

Applying these results to the Table VII chart (with the left ear being the "poorer" ear), a level I for the right ear, combined with a level V for the left ear, results in a noncompensable evaluation.

In February 2017, the puretone threshold were as follows.  



HERTZ




1000
2000
3000
4000
Average
RIGHT
5
0
10
20
8.75
LEFT
75
45
60
75
63.75

No speech recognition scores using the Maryland CNC were provided.  

Based upon all objective hearing loss measurements from the August 2009, June 2016, January 2017, and February 2017 audiology examinations, as mechanically applied to the relevant tables under 38 C.F.R. § 4.85, the Board finds an increased disability rating for the Veteran's left ear hearing loss disability is not warranted.

The Board also finds that the evidence in this case does not show such an exceptional disability picture that the available schedular ratings for the service-connected bilateral hearing loss are inadequate.  A comparison between the levels of severity and symptomatology of the Veteran's disability with the established criteria found in the rating schedule shows that the rating criteria reasonably describes the Veteran's disability levels and symptomatology.  The Veteran's signs and symptoms and their resulting impairment on his daily activities, are contemplated by the rating schedule.  Therefore, those criteria are not inadequate.  See 38 C.F.R. § 3.321 (b); Thun v. Peake, 22 Vet. App. 111 (2008).

As shown above, the Veteran's left ear hearing loss disability results in difficulty hearing and listening during daily activities, such having normal conversations, or being overwhelmed during work function where there are multiple speakers.  Notably, these signs and symptoms, and their resulting impairment, are the cardinal symptoms and effects of hearing loss contemplated by the rating schedule.  See Doucette v. Shulkin, No. 15-2818, slip op. at 3 and 4 (U.S. Vet. App. Mar. 6, 2017) (precedential panel decision).  ("[T]he Court holds that the rating criteria for hearing loss contemplate the functional effects of difficulty hearing and understanding speech."); 38 C.F.R. §§ 4.85, DC 6100.  Accordingly, the rating criteria contemplate the Veteran's service-connected left ear hearing loss disability.

In Doucette, No. 15-2818, slip op. at 3 and 4 (U.S. Vet. App. Mar. 6, 2017), the Court stated that on their face, the rating criteria schedule, do not otherwise account for other functional effects, such as dizziness, vertigo, ear pain, recurrent loss of balance or social isolation due to difficulties communicating.  If there is evidence of such symptoms, the Board must explain whether the rating criteria contemplate the functional effects of those symptoms.  Doucette, Id. at 5 and 8.

In this case, the Veteran has not reported having dizziness, vertigo, or recurrent loss of balance much less alleged that any such symptoms are putatively be due to his service-connected hearing loss.

During the February 2017 Board hearing the Veteran did report some social isolation and anxiety as result of his service-connected left ear hearing loss.  Specifically, the Veteran testified that the difficulties associated with his left ear hearing loss in social and professional setting increase his depressed mood.  However, with respect to social isolation, the Board in this decision granted service-connected for an acquired psychiatric disorder, diagnosed as depression and anxiety, and notes that social impairment is a factor for consideration in rating such a disorder.  See 38 C.F.R. § 4.26(b).  To also consider such social impairment for the purpose of assigning a disability rating for hearing loss would constitute pyramiding, which is prohibited under 38 C.F.R. § 4.14, in the absence of a specific allegation attributing social isolation to hearing loss.  Here, the Veteran reports that his left ear hearing loss worsens his depression and anxiety, which will be contemplated as part of the Veteran's assigned rating for service-connected acquired psychiatric disorder, diagnosed as depression and anxiety.

The Board is very sympathetic to the Veteran.  However, to the extent that VA's current rating schedule requires a significant degree of hearing loss (as measured by audiometric testing, to include speech recognition) before a Veteran can receive increased compensation, neither the Board nor the Court of Appeals for Veterans Claims itself has the power to change those requirements.  See Wingard v. McDonald, 779 F.3d 1354, 1356 (Fed. Cir. 2015) ("Congress precluded the Veterans Court from 're-view[ing] the schedule of ratings for disabilities adopted under section 1155...or any action of the Secretary in adopting or revising that schedule.'  38 U.S.C. § 7252(b).  That provision squarely precludes the Veterans Court from determining whether the schedule...substantively violates statutory constraints.").  Accordingly, a compensable rating on an extraschedular basis is not warranted. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016).  There is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  Accordingly, an initial increased compensable evaluation for left ear disability is denied.  Further, during his February 2017 Board Hearing, the Veteran stated he is employed full time in the state government, as such, a claim for a total disability rating due to individual unemployability, is not raised by either the record or the Veteran.


ORDER

New and material evidence having been submitted, the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder, diagnosed as depression and anxiety, claimed as secondary to service-connected tinnitus, left ear hearing loss, and right ear otosclerosis is reopened

Service connection for an acquired psychiatric disorder, diagnosed as depression and anxiety, claimed as secondary to service-connected tinnitus, left ear hearing loss, and right ear otosclerosis is granted.

An initial compensable rating for service-connected left ear hearing loss is denied.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


